DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This 2nd Final-Office Action is in response to the application 16/016,978 filed on 01/14/2022.
Status of Claims:
Claims 1-24 are pending in this Office Action.
Response to Arguments
Applicant’s arguments have been considered but are moot in view of the new ground(s) of rejection. See new ground(s) of rejection below.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-24 are rejected under 35 U.S.C. 103 as being unpatentable over Brodt et al. (US PGPUB 20180046693) “Brodt” in view of Wang et al. (US PGPUB 20160217042) “Wang” Baby (US PGPUB 20170116278) “Baby”.
Regarding claim 1, Brodt teaches a method comprising: a first database system maintaining a primary database that includes a set of data (Fig. 2 & [0011]: The system comprises a first database engine (first database system) maintaining a first database (primary database)); receiving, at the first database system, a query over one or more query database objects in the set of data in the primary database (Figure. 4 elements 302 & 306, [0011]: The first engine receives write transactions and queries to be executed. The first engine receives a query and in response to receiving a query against the table, the engine determines whether to execute the received query a) against the first instance of the table or b) against the second instance of the second table in the second engine);  the first database system automatically determining whether to offload the query to a second database system that maintains a standby database that replicates the primary database  ([0011]: The first engine determines whether to execute the received query against the first instance of the table in the first engine or against the second instance of the table in the second engine. Fig. 2 & [0021]: The second engine to which the query was dispatched sees exactly the same data as was contained in the first engine at the moment of receiving the query. Thus, the second database is a replication of the first database and query is determined by the primary database to be executed either on the primary database or the second database ); wherein the standby database includes one or more query database object copies of the one or more query (Fig. 4 element 314 & [0011]: The system replicates the current replication batch from the first engine to the second engine, thereby propagating the changes of the first instance of the table specified in the current replication batch to the second instance of the table); the first database system maintaining object-specific standby information comprising, for each query database object of the one or more query database objects, object-specific information indicating whether a query database object copy of said each query database object in the standby database is up-to-date ([0038]: The first engine receives the second time in association with the first time from the second engine. The receipt of the second time (object-specific standby information) indicates that the replication of the current replication batch (query database object copy) was completed (up-to-date). Thus, the first database maintains the object-specific standby information/second time of the second database that holds information such as whether the batch/object is replicated in the second database.  In response to receiving the second time, the first engine performs the assignment of the batch-ID to the query. The assignment comprises assigning, by the first engine, the second time as the batch-ID of the current replication batch to the received query. Thus, the query receives information regarding the replicated batch in the second database to further process… [0039] Identifying and exchanging the first time and the second time between the first and second engine as described above may be advantageous as the first and second engines may use different temporal reference systems for determining a chronological series of "logical time stamps" uses as the "time". By exchanging the first and second times, by sending the request together with a batch-ID to the second engine and by associating the batch-ID as the second time to the current batch, the second engine is enabled to determine if transactions having assigned the batch-ID have been replicated to and stored in the second database and to identify individual data rows within table instances in the second database having assigned the transaction ID); in response to determining to offload the query to the second database system, the first database system automatically offloading the query by submitting, to the second database system, a request to run the query over a copy of the set of data in the standby database  (Fig. 4 element 324 & [0011]: After the replication of the current replication batch was completed, the second engine executes the sent query on the second instance of the table); receiving, from the second database system, results of the query (Fig. 4 element 326 & [0011]: The second engine returns results of the query execution on the second instance of the table);
Brodt does not teach  wherein said determining whether to offload the query to the second ORA180505-US-NP2Attorney Docket No. 50277-5282 database system is based on whether the one or more query database object copies are indicated as up-to-date in the object- specific standby information and first database system returning, as results of the query, the query results received from the second database system.  
Wang teaches determining whether to offload the query to the second ORA180505-US-NP2Attorney Docket No. 50277-5282 database system is based on whether the one or more query database object copies are indicated as up-to-date in the object- specific standby information (Fig.7 & [0059] The system contains a control center that selects the particular backup database (second database system) instance to be used as a source for the cloning operation. The system  identifies the various available backup database instances whose data corresponds to the primary and secondary databases and compares the freshness (indication whether copies are up to date) of the various backup database instances, and namely, how recently they have been updated…[0060] From among the backup database instances having equivalent update times or " freshness," operation 705 selects the backup database instance that is the most proximate to a designated database instance… [0062]: If the most recently updated backup database is significantly more fresh than the other available backup databases, then operation 706 chooses this backup database for the cloning operation, regardless of physical proximity to the designated database instance. Thus, the system selects a backup database among a plurality of databases based on the freshness or which one is the most up-to-date. Once a backup database is chosen to be most up to date, the system routes the operation to that database for further cloning thus, the request is routed to the database based on the determination that the backup database is the most up-to-date). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the Wang teachings in the Brodt system. Skilled artisan would have been motivated to incorporate determining the database is up to date before offloading taught by Wang in the Brodt system to optimize the freshness of the data and ensures that the most up-to-date data is included for further processing thus improves the data/content retrieval process. This close relation between both of the references highly suggests an expectation of success.

([0067]: The system controls the second database server to return the result to the first database server, which then forwards the result to the database client).  It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the Baby teachings in the Brodt system. Skilled artisan would have been motivated to incorporate returning results back to the database requested by the client taught by Baby in the Brodt system so the result does not have to be rewritten to that database again, as recognized by Baby ([0068]). This close relation between both of the references highly suggests an expectation of success.
Regarding claim 13, the disclosed non-transitory computer-readable media storing one or more sequences of instructions which, when executed by one or more processors, performs all the limitations performed by the method as shown in claim 1. Please refer to claim 1 as shown above.
Regarding claim 2, Brodt in view of Wang and Baby teaches all the limitations of claim 1.
Brodt also teaches the method further comprising: the first database system detecting, at a particular timestamp, a commit of a transaction over the primary database; wherein the transaction modified one or more particular database objects in the primary database; in response to detecting the commit of the transaction over the primary database: adjusting information, for each of the one or more database objects , in the object- specific standby information, to reflect the particular timestamp to produce updated object-specific standby information ([0011]: The first engine executes a plurality of write transactions, thereby respectively changing a first instance of a database table in the first database; the changes of the first instance introduced by the write transactions are pooled. In response to receiving a query against the table, determining whether to execute the received query a) against the first instance of the table or b) against the second instance of the table. In case b) is determined, the method identifies, by the first engine, a first time, the first time being the commit time of the one of the write transactions having committed in the first database most recently before the receipt of the query; defining, by the first engine, a current replication batch that selectively comprises the pooled changes of the ones of the transactions having committed at or before the identified first time; asynchronously replicating, by the replication module, the current replication batch, thereby propagating the changes of the first instance of the table specified in the current replication batch to the second instance of the table; storing, by the second engine, each change that is specified in the current replication batch in the second instance of the table. Thus, changes made or written to the first database is replicated to the second database); wherein the first database system automatically determining whether to offload the query to the second database system  based on the updated object-specific standby information ([0011]: After the replication of the current replication batch was completed, executing, by the second engine, the sent query on the second instance of the table, thereby using the batch-ID assigned to the query as a filter to exclude any changes having assigned a batch-ID of a replication batch having committed later than the current replication batch).
Regarding claim 14, the disclosed non-transitory computer-readable media storing one or more sequences of instructions which, when executed by one or more processors, performs all the limitations performed by the method as shown in claim 2. Please refer to claim 2 as shown above.
Regarding claim 3, Brodt in view of Wang and Baby teaches all the limitations of claim 2. Brodt further teaches the first database system receiving, from the second database system, a message that indicates a current timestamp of the second database system ([0037]: The second engine stores the second time (current timestamp of the second database system) as the current replication batch in association with each change that is specified in the current replication batch in the second instance is completed and sends the time to the first engine); in response to receiving the message, the first database system automatically setting each of a set of one or more flags, within the object-specific standby information; wherein each flag of the set of one or more flags is associated with a database object in the set of data that is associated, in the object-specific standby information, with a commit timestamp that is no greater than the current timestamp of the second database system ([0037]: The second engine is configured for, in response to identifying the second time: (i) storing the second time as the batch-ID of the current replication batch in association with each change that is specified in the current replication batch in the second instance of the table; and (ii) sending the second time in association with the first time to the first engine. [0038]: The first engine receives the second time in association with the first time from the second engine. The receipt of the second time indicates that the replication of the current replication batch was completed. In response to receiving the second time, the first engine performs the assignment of the batch-ID to the query. The assignment comprises assigning, by the first engine, the second time as the batch-ID of the current replication batch to the received query. At this stage, the first database is able to recognize whether the timestamp of the batch is current/the current replication batch is completed or not to further assign the query to the respective batch ID based on the received second time from the second engine. Thus, the first engine is able to categorize/flag the batch IDs that are replicated or not based on the received second times).  
Regarding claim 15, the disclosed non-transitory computer-readable media storing one or more sequences of instructions which, when executed by one or more processors, performs all the limitations performed by the method as shown in claim 3. Please refer to claim 3 as shown above.
Regarding claim 4, Brodt in view of Wang and Baby teaches all the limitations of claim 3. Brodt further teaches wherein the first database system automatically determining whether to offload the query to the second database system comprises: ORA180505-US-NP4Attorney Docket No. 50277-5282 determining whether one or more particular flags, of the set of one or more flags within the object-specific standby information, the one or more particular flags being associated with the one or more query database objects, are set; in response to determining that the one or more particular flags are  set within the object- specific standby information, automatically identifying the query as offload-eligible ([0039]: By exchanging the first and second times, by sending the request together with a batch-ID to the second engine and by associating the batch-ID as the second time to the current batch, the second engine is enabled to determine if transactions having assigned the batch-ID have been replicated to and stored in the second database and to identify individual data rows within table instances in the second database having assigned the transaction ID…[0047]: In response to determining to execute the further query against the second instance of the table, the first engine sends the further query and the assigned further batch-ID to the second engine. The second engine determines if the replication of the further replication batch was completed. After the replication of the further replication batch was completed, the second engine executes the sent further query on the second instance of the table. Thus, the first database recognizes the query as “offload-eligible” by assigning it with a batch ID according to the assigned replicated batch ID of the batch/object in the second database. Therefore, the first database recognizes/flags the up-to-date objects and assigns queries to the objects respectively).
Regarding claim 16, the disclosed non-transitory computer-readable media storing one or more sequences of instructions which, when executed by one or more processors, performs all the limitations performed by the method as shown in claim 4. Please refer to claim 4 as shown above.
Regarding claim 5, Brodt in view of Wang and Baby teaches all the limitations of claim 3. 
Brodt teaches the first database system automatically determining whether to offload the query to the second database system comprises: determining whether one or more particular flags, of the set of one or more flags within the object-specific standby ([0047]: In response to determining to execute the further query against the second instance of the table, the first engine sends the further query and the assigned further batch-ID to the second engine. The second engine determines if the replication of the further replication batch was completed. After the replication of the further replication batch was completed, the second engine executes the sent further query on the second instance of the table. Thus, the first database recognizes the query as “offload-eligible” by assigning it with a batch ID according to the assigned replicated batch ID of the batch/object in the second database. Therefore, the first database recognizes/flags the up-to-date objects and assigns queries to the objects respectively); in response to determining that at least one flag, of the one or more particular flags is not set within the object-specific standby information , automatically determining to perform a delayed offload of the query to the second database system based, at least in part, ORA180505-US-NP5Attorney Docket No. 50277-5282 on determining one or more of: a first database system run-time of the query is estimated to be over a threshold amount of run-time, or the current timestamp of the second database system is within a threshold amount of lag time from a most-recent commit timestamp associated with the one or more query database objects within the object-specific standby information; automatically identifying the query as offload-eligible once the current timestamp of the second database system reaches the most- recent commit timestamp associated with  the one or more query database objects within the object-specific standby information; the first database system automatically offloads the query in response to determining that the current timestamp ([0022] & [0028]: The system allows ensuring that the hybrid DBMS executes any received query on the first and second database via the first and second engine in a consistent state. This means that the query will return exactly the same results irrespective of whether the hybrid DBMS dynamically decided to execute the query by the first or in the second engine. In any case, as the second engine delays query execution until the current replication batch was completed and as the current batch is created in response to the receiving of the request, the received query "sees" exactly the latest committed state of the data with respect to the time when the query has been received by the hybrid system without the necessity to implement a computational demanding data consistency protocol being based on the replication of individual transaction. The second engine delays query execution until the current replication batch was completed and as the current batch is created in response to the receiving of the request. The received query is delayed at least until the relevant batches are replicated to the second database. Thus, when the current replication batch is completed (current timestamp of second database system is within a threshold of latest commit time) the query is executed offloaded and executed in the second database).
Regarding claim 17, the disclosed non-transitory computer-readable media storing one or more sequences of instructions which, when executed by one or more 
Regarding claim 6, Brodt in view of Wang and Baby teaches all the limitations of claim 3. Brodt further teaches receiving, at the first database system, a second query over a set of query database objects in the set of data in the primary database; wherein the object-specific standby information includes a standby database system-specific set of flags for each standby database system of one or more standby database systems that include the second database ORA180505-US-NP6Attorney Docket No. 50277-5282 system ((Fig. 4 & [0011]: The query is received by the first engine and the first engine determines whether to execute the received query against the first instance of the first engine or against the second instance of the table of the second engine…[0037-0038]: The assignment comprises assigning, by the first engine, the second time as the batch-ID of the current replication batch to the received query. At this stage, the first database is able to recognize whether the timestamp of the batch is current/the current replication batch is completed or not to further assign the query to the respective batch ID based on the received second time from the second engine. Thus, the first engine is able to categorize/flag the batch IDs that are replicated or not based on the received second times); the first database system automatically determining whether to offload the second query to the one or more standby database systems, based, at least in part, on the object-specific standby information  comprising, for each standby database system of the one or more standby database systems: determining that one or more flags, of the standby database system- specific set of flags for said each standby database system, associated with one or more database objects of the set of query ([0011]: The first engine executes the query when the first engine determines that query is against the first instance of the table. [0062] According to some examples, in case a) is determined, the first engine executes the query. The replication module defines a current replication batch irrespective of the moment of receiving the request. For example, the current replication batch may be created upon the data changes imposed by a predefined maximum number of write statement was pooled or upon a predefined pooling time lapsed).  
Regarding claim 18, the disclosed non-transitory computer-readable media storing one or more sequences of instructions which, when executed by one or more processors, performs all the limitations performed by the method as shown in claim 6. Please refer to claim 6 as shown above.
Regarding claim 7, Brodt in view of Wang and Baby teaches all the limitations of claim 3. 
Brodt further teaches wherein the message that indicates the current timestamp of the second database system is a heartbeat message from the second database system ([0037]: The second engine is configured to identifying the second time which is stored as the batch-ID of the current replication batch (heartbeat message) and sending it in association with the first time to the first engine).  
Regarding claim 19, the disclosed non-transitory computer-readable media storing one or more sequences of instructions which, when executed by one or more processors, performs all the limitations performed by the method as shown in claim 7. Please refer to claim 7 as shown above.
Regarding claim 8, Brodt in view of Wang and Baby teaches all the limitations of claim 3. 
Brodt teaches in response to detecting the commit of the transaction over the primary database:  unsetting any flags, within the object-specific standby ORA180505-US-NP7Attorney Docket No. 50277-5282 information, that are associated with the one or more particular database objects. ([0062-0063]: When executing the received query against the first instance is determined, the first engine executes the query. The first engine is configured to execute any requested transaction in accordance with a first MVCC system that may also provide a current MVCC version ID used as the first time in response to receiving the request. Thus, this similar to not putting on any standby-specific flags on the transaction and allow the first engine to execute the transaction).  
Regarding claim 20, the disclosed non-transitory computer-readable media storing one or more sequences of instructions which, when executed by one or more processors, performs all the limitations performed by the method as shown in claim 8. Please refer to claim 8 as shown above.
Regarding claim 9, Brodt in view of Baby teaches all the limitations of claim 1.
Brodt also teaches the method further comprising: the first database system detecting at least one condition of one or more conditions that trigger evaluation of offload-eligibility of the query, wherein the one or more conditions comprise: the ([0024]: The tables in the second database are speed-optimized for performing read queries[0047]: The replication module replicates changes from the table of the first engine to the second table of the second engine. The further replication batch is defined in response to receiving a further read query (read-mostly objects in the query) for which the hybrid DBMS has determined that the further read query should be sent to the second engine for execution).  
Regarding claim 21, the disclosed non-transitory computer-readable media storing one or more sequences of instructions which, when executed by one or more processors, performs all the limitations performed by the method as shown in claim 9. Please refer to claim 9 as shown above.
Regarding claim 10, Brodt in view of Wang and Baby teaches all the limitations of claim 1.
Brodt also teaches wherein: the standby database is a physical replica of the primary database (Fig. 1,2 & [0021]: The second engine to which the query was dispatched "sees" exactly the same data as was contained in the first database at the moment of receiving the query); the query is part of a transaction initiated on the first database system (Fig. 4 & [0011]: The first engine executes a plurality of write transactions and receives queries that are determined to be executed by the first or second engine); the transaction includes one or more data manipulation language (DML) operations configured to make one or more changes to the set of data prior to the query (Fig. 4 element 302 & [0014]: The first engine is configured for executing a plurality of write transactions before receiving a query, thereby respectively changing a first instance of a database table in the first database); and the method further comprises: prior to automatically submitting, to the second database system, the request to run the query over the copy of the set of data in the standby database, the transaction performing the one or more DML operations, which make the one or more changes to the set of data, to produce an adjusted set of data in the primary database; wherein the query is configured to run over the adjusted set of data (Fig. 4 element 302,304,306 & [0011]: The first engine executes write transactions that changes a first instance of a database table in the first database. The query is then received against the table and the first engine determines whether the first or the second engine to execute the query ); wherein automatically submitting, to the second database system, the request to run the query over the copy of the set of data in the standby database is performed prior to the transaction committing ([0022]: In the case of the second engine to run the query, the second engine delays query execution until the current replication batch was completed, thus the request for query execution is performed prior to the transaction committing).
Regarding claim 22, the disclosed non-transitory computer-readable media storing one or more sequences of instructions which, when executed by one or more processors, performs all the limitations performed by the method as shown in claim 10. Please refer to claim 10 as shown above.
Regarding claim 11, Brodt in view of Wang and Baby teaches all the limitations of claim 10.
Brodt also teaches the method further comprising, prior to the transaction committing and after the transaction performing the one or more DML operations that make the one or more changes to the set of data: the first database system sending one or more change records, to the second database system, that reflect the one or more changes to the set of data in the primary database; wherein the second database system applies the one or more change records to the copy of the set of data in the standby database to produce an adjusted copy of the set of data in the standby database ([0030] The asynchronous replication of the current replication batch comprises propagating the changes of the first instance of the table specified in the current replication batch to the second instance of the table and propagating the changes of the further table instances in the first database having been introduced by one of the second write transactions to respective table instances in the second database); wherein the results of the query, received from the second database system, are based on the adjusted copy of the set of data in the standby database ([0011]: After the replication completed, the second engine executes the sent query with the current replication batch and returning the results of the query execution on the second instance of the table).  
Regarding claim 23, the disclosed non-transitory computer-readable media storing one or more sequences of instructions which, when executed by one or more processors, performs all the limitations performed by the method as shown in claim 11. Please refer to claim 11 as shown above.
Regarding claim 12, Brodt in view of Wang and Baby teaches all the limitations of claim 11.
Baby teaches the method further comprising: the first database system automatically establishing a first session on the second database system; causing one or more session parameters, of the first session, to have values of one or more corresponding session parameters of a second session, on the first database system, that runs the transaction; the second database system running the query, within the first session, over the adjusted copy of the set of data based, at least in part, on the one or more session parameters, of the first session, having the values of the one or more corresponding session parameters of the second session ([0072]: Pluggable database within a CDB can be accessed by establishing a session to the root database. [0110]: The database to which the database session connects determine the scope of the commands issued (e.g. which database(s) the command will be executed on), which permissions are checked, which database dictionaries will be used for the session, and so forth. [0136]:-41- 50277-5282 (ORA180505-US-NP)The database client establishes a database session with a specific pluggable database by specifying the ID and then submit one or more commands for the database server to execute on the pluggable database. As another example, the database client establishes a database session to the root database then submit a command that references the ID of the pluggable database). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the Baby teachings in the Brodt system. Skilled artisan would have been motivated to incorporate sessions in routing query to a database taught by Baby in the ([0110]). This close relation between both of the references highly suggests an expectation of success.
Regarding claim 24, the disclosed non-transitory computer-readable media storing one or more sequences of instructions which, when executed by one or more processors, performs all the limitations performed by the method as shown in claim 12. Please refer to claim 12 as shown above.
	















Conclusion
Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAO DANG VUONG whose telephone number is (571)272-1812.  The examiner can normally be reached on M-F 7:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on (571)-272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 
/C.D.V./Examiner, Art Unit 2153                                                                                                                                                                                                        /ALFORD W KINDRED/Supervisory Patent Examiner, Art Unit 2153